ON REHEARING.
STRAUP, J.
3 The respondent asks a rehearing on allegations of uncertainty of the judgment and a denial of ground rent. The first' is put on the ground that we did not indicate in what manner or by what procedure the interests of each litigant in and to the building — an undivided one-third interest — could be preserved, or wha.t each could lawfully do, on a severance of the joint interest and apportionment of the joint property. He urges he is the owner of the land on which stands the building; the building cannot be removed without tearing it down; to tear it down is to render it valueless, the material thereafter being, as he asserts, of no greater value than the cost of tearing down the building and removing the material; and since he is the owner of the land, and entitled to have his interest in the building-maintained thereon and the appellants not theirs, therefore should it now be adjudged that the building be not removed, the respondent awarded the title to the whole thereof upon paying the appellants the value of two-thirds of the material, less the cost of tearing down the building and removing the material, which he asserts is nothing, or but nominal. In that way, is it claimed, the appellants will be awarded everything that could be obtained by them by a removal of the *478building, and the interest of the respondent saved from needless destruction.
Of course we must stay within the issues. An adjudication beyond them is of no binding effect. As indicated in our opinion, we adjudicated all we thought we were justified or authorized to adjudicate. The complaint is brief. The only de-lict charged is that Johnson and the Johnson Company wrongfully withheld possession of the second floor of the building, and Butler, a storeroom on the first floor. For that restitution and damages were demanded and awarded. This on the theory that the respondent was the sole owner and entitled to the exclusive possession of the entire building. We held he was not the sole owner, and not entitled to the exclusive possession, but that he, the Johnson Company, and Butler were joint owners, each owning an undivided one-third. Hence does it follow that he is not entitled to the demanded restitution, and neither appellant is liable in damages -for withholding the alleged portion of the building, the charged delict. We thus disposed of the whole controversy as presented by the pleadings. But, says the respondent, he is entitled to ground rent. He complained of no such delict or breach. Such matter was not presented or litigated. True, he alleged, and the appellants admitted, that he was the owner of the 'land on which is the building. But no complaint was made that they wrongfully withheld possession of the land, or had failed to pay ground rent, or that any was due or owing. Defeated as he is, on the case presented, the respondent now by petition presents another, and asks an adjudication of that, without issues, evidence, or trial. That is, since we held that he is not the sole owner of the building, and not entitled to the exclusive possession, but that he and the appellants are joint owners of it, the respondent, unwilling to longer continue such joint ownership, now seeks a severance of it and a division or apportionment of the joint property and a judgment for ground rent. That, on this record, we are not authorized to give him. He on a final severance is in the situation of any other co-owner of an indivisible *479thing. If the co-owners are themselves nnable to adjust their differences, equity, when invoked on proper issues, no doubt will afford appropriate relief.
The rehearing is denied, and the remittitur ordered.
McCARTY, C. J., and FRICK, J., concur.